This is an action brought by plaintiff against the defendant (1) for alimony without divorce (2) application for an allowance for subsistencependente lite. 3 C. S., 1667.
The Court being evenly divided in opinion, one of the members, the ChiefJustice, not sitting, the judgment of the Superior Court is affirmed and stands as the decision of this action, without becoming a precedent. Goochv. Western Union Tel. Co., 196 N.C. 823; Tarboro v. Johnson, 196 N.C. 824;Parsons v. Board of Education, 200 N.C. 88; Durham v. Lloyd, 200 N.C. 803.
Affirmed.